                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                              BUTTE DIVISION




     UNITED STATES OF AMERICA,
                                                    CR 18--03-BU-DLC
                        Plaintiff,

          vs.                                        ORDER

     SEAN O'NEAL CARR,

                        Defendant.

        THIS matter comes before the Court on the United States' Unopposed

Motion for a Final Order of Forfeiture (Doc. 38). Having reviewed said motion,

the Court FINDS:

1.      The United States commenced this action pursuant to 18 U.S.C. § 924(d);

2.      A Preliminary Order of Forfeiture was entered on November 5, 2018;

3.      All known interested parties were provided an opportunity to respond and

that publication has been effected as required by 18 U.S.C. § 982(b)(l) and 21

U.S.C. § 853(n)(l);

4.      There appears there is cause to issue a forfeiture order under 18 U.S.C.

§ 924(d).




                                          -1-
         It is therefore ORDERED that the Motion for Final Order of Forfeiture

(Doc. 38) is GRANTED.

1.       Judgment of forfeiture of the following property shall enter in favor of the

United States pursuant to 18 U.S.C. § 924(d), free from the claims of any other

party:

•        Taurus, Model PT 111 Millennium 02, 9 mm SN:TK076834;

2.       The United States shall have full and legal title to the forfeited property and

may dispose of it in accordance with law.

         DATED this I 0~ day of January, 2019.




                                                 Dana L. Christensen, Chief Judge
                                                 United States District Court




                                           -2-
